Citation Nr: 0813460	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  04-28 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
dysthymic disorder with post-traumatic stress disorder 
(PTSD).  

2.  Entitlement to an increased (compensable) rating for 
bilateral pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
August 1980 to August 2000, and retired after 20 years of 
honorable service to the nation.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The veteran's file has since been transferred 
to the RO in New Orleans, Louisiana.  

The veteran appeared at a Travel Board Hearing before the 
undersigned Veterans Law Judge in January 2008.  A transcript 
is associated with the claims folder.  


FINDINGS OF FACT

1.  The veteran's service-connected dysthymic disorder with 
PTSD is productive of occupational and social impairment that 
more nearly approximates reduced reliability and 
productivity; it is not manifested by deficiencies in most 
areas.  

2.  The veteran's service-connected bilateral pes planus is 
productive of severe disability with pronation deformity, 
notably flattened arches, stress on the arches with tendon 
imbalance, characteristic calluses, pain on manipulation and 
use and some apparent gait disturbance; while there is 
tenderness of the plantar surfaces, the veteran's pes planus 
is not manifested by pronounced disability with marked 
pronation, marked inward displacement or severe spasm of the 
tendo Achillis on manipulation that is not improved by 
orthopedic shoes or appliances.  


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating of 50 percent for 
dysthymic disorder with PTSD, but no more than 50 percent, 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 
4.6, 4.7, 4.130, Diagnostic Codes 9411, 9433 (2007).

2.  The criteria for a schedular rating of 30 percent for 
bilateral pes planus, but no more than 30 percent, have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with a 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. 
Cir. 2007) (outlining VCAA notice requirements); Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).  

Additionally, the Court of Appeals for Veterans' Claims 
(Court) issued a decision in Dingess v. Nicholson, 19 Vet. 
App. 473, 484, 486 (2006), which held that VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) mandate notification of five elements of a claim.  
Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  This 
notice must also inform the veteran on how VA determines  
that a disability rating and an effective date for the award 
of benefits will be assigned if the claim is granted.  Id.  

The Board concludes that a June 2003 letter sent to the 
veteran by the RO adequately apprised her of most of the 
information and evidence needed to substantiate the claims, 
and of the information it did not provide, any resulting 
prejudice has been rebutted.  The veteran has received 
specific information as to what is required in order to 
receive a higher evaluation for PTSD/dysthymic disorder and 
bilateral pes planus in post-decisional documents, and the 
most recent June 2005 supplemental statement of the case 
fully re-adjudicated the claim, curing any defect as to 
timing on this issue.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).

Further, as recently held by the Court in Vasquez-Flores v. 
Peake, 22 Vet. App. 8 (2008), with increased rating claims, 
VCAA duties require: (1) that VA inform the claimant that to 
substantiate an increased rating claim, she must provide (or 
ask the Secretary to obtain) medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that the worsening has had on the 
claimant's employment and daily life; (2) that VA will 
determine a disability rating by applying relevant Diagnostic 
Codes, which typically range from zero percent to 100 
percent, based on the nature of the symptoms of the 
disability, severity, duration, and impact upon employment 
and daily life; and (3) that VA apprise the claimant of the 
types of medical and lay evidence that he may offer (or ask 
the Secretary to obtain) to support an increased rating 
claim, such as, competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  Id., 
at *4.  In addition, the Vazquez Court noted that if the 
Diagnostic Code under which the claimant had been rated 
contains criteria for a higher disability rating that she 
could not satisfy by demonstrating merely a noticeable 
worsening and accompanying impact on employment and daily 
life, but could only demonstrate such worsening by providing 
certain test results or specific measurements, VA must 
provide at least general notice of this requirement.  Id.     

While specific information was not presented as to what 
criteria are considered in assessing a higher disability 
rating, the veteran was subsequently presented this 
information in a statement of the case, which re-adjudicated 
the contested claims.  See Prickett, supra  (the issuance of 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a SOC or supplemental SOC (SSOC), is 
sufficient to cure a timing defect).  The veteran and her 
representative have shown by the nature of the argument 
present that they are aware of what information and evidence 
is needed to support higher rating for the disability on 
appeal and it is not contended otherwise.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30 (2007) (determining that no 
prejudicial error to veteran resulted in defective VCAA 
notice when the veteran, through his counsel, displayed 
actual knowledge of the information and evidence necessary to 
substantiate his claim). 

Information as to how disability rating or effective date is 
established was not sent to the veteran as is required by 
jurisprudential precedent.  See Dingess, supra.  This is, 
however, not prejudicial to the veteran, as the resultant 
decision below partially grants the benefits sought on 
appeal, and with regard to the portion it does not grant, the 
preponderance of the evidence does not support an increase, 
mooting the need for further notice.  Id.  There is nothing 
alleged or present in the record which would affect the 
essential fairness of the adjudication.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (the key to 
determining whether an error is prejudicial is the effect of 
the error on the essential fairness of the adjudication.).  

Regarding VA's duty to assist the veteran in obtaining 
evidence needed to substantiate her claims, the Board finds 
that all necessary assistance has been provided in this case.  
The evidence includes service medical records (SMRs) and 
post-service pertinent medical records, including VA 
examination reports.  There is no indication of any 
additional relevant evidence that has not been obtained.  The 
Board notes that the veteran was provided thorough VA 
psychiatric and orthopedic examinations that are adequate for 
rating purposes.  38 C.F.R. §§ 3.326, 3.327. 

Legal Criteria-Increased Ratings/General

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

For claims for an increase  that do not rise out of an 
initial grant of service connection, the Board must consider 
the application of "staged" ratings for different periods 
from the filing of the claim forward, if the evidence 
suggests that such a rating would be appropriate.  See Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Legal Criteria-Increased Rating, Psychiatric Disorders

Diagnostic Code 9411 addresses PTSD, and Code 9433 addresses 
dysthymic disorder.  Under these codes, evaluations may be 
assigned ranging between 0 and 100 percent.  The veteran is 
currently assigned a 30 percent disability rating.  This 
evaluation is in order when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Codes 9411, 9433.  

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9411, 
9433.  

A maximum 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The global assessment of functioning (GAF) is a scale 
reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness.  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. 
App. 240, 243 (1995).  A GAF from 61 to 70 indicates some 
mild symptoms, (e.g., depressed mood and mild insomnia) OR 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships. A GAF from 51 to 60 
is defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g. few friends, conflicts with co-workers).  Scores 
ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  DSM-IV, at 32; Richard v. Brown, 9 Vet. App. 
266, 267 (1996).  

The symptoms listed in the rating schedule are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Analysis-Dysthymic Disorder with PTSD

The veteran contends that her service-connected dysthymic 
disorder with PTSD is more disabling than currently 
evaluated.  

The record contains reports of ongoing mental health 
counseling, as well as a comprehensive VA mental health 
examination.  The report of that examination, dated in April 
2004, noted that the veteran complained about an inability to 
have effective personal relationships, although she mentioned 
that her self esteem was improving.  The veteran complained 
of intrusive thoughts regarding past traumatic experiences, 
and that due to this, she has little peace of mind.  She 
further went on to state that she has difficulty sleeping in 
the evenings, and that due to this, she will be sleepy during 
her work hours.  Personal relationships were noted as the 
chief complaint, and the veteran reported an extreme 
difficulty in trusting others.  She presented with a sad and 
depressed mood, but did not have suicidal or homicidal 
ideation, and did not manifest psychotic behavior.  There was 
no observed impairment in cognition; however, the veteran's 
PTSD was heightened by a deep sense of shame, low self 
regard, and a deep sense of mistrust for others.  Her GAF 
score was listed as 50.  

Since this time, the veteran expressed a desire to be seen by 
mental health counselors on a more frequent basis due to her 
perception that the condition had grown in severity.  During 
a visit to a counselor in September 2004, the veteran 
expressed irritability and defensive behavior as she did not 
feel that she was being adequately treated for her 
psychiatric condition, and it appeared that she was 
overwhelmed by having to work for long hours.  A clinical 
social worker report, dated in October 2003, noted that the 
veteran enjoyed her job, although she experienced anxiety 
around her supervisors. The veteran reported having a pet 
dog, which brought her joy and companionship, and also 
indicated that her financial situation was improving.  At her 
January 2008 Travel Board Hearing, the veteran relayed that 
she was employed; however, that she felt significant 
depression and constant feelings of low self worth.  A letter 
from a previous employer, dated in 2004, stated that there 
were noticeable problems in concentration in the veteran's 
work, along with sleep deprivation and memory problems.  

In reviewing the above evidence, the Board is of the opinion 
that the criteria for the next highest rating of 50 percent 
have been met.  The record illustrates periods of flattened 
affect, a disturbed mood, and problems in cognition and 
memory noted in the employment setting.  The veteran is upset 
by the fact that she does not have a lasting personal 
relationship and she notes that her inability to trust others 
is significant in perpetuating this problem, evidencing a 
difficulty in establishing social relationships.  Following a 
thorough psychiatric examination in April 2004, her GAF scale 
score was recorded as 50, which is indicative of severe 
disability. The Board finds that the relevant psychiatric 
evidence shows occupational and social impairment that more 
nearly approximates reduced reliability and productivity, 
which meets the criteria for a 50 percent rating.  38 C.F.R. 
§ 4.130.

Regarding an evaluation in excess of 50 percent, as noted 
above, a GAF scale score of 50 was recorded in April 2004 and 
there is some indication of difficulty in adapting to 
stressful circumstances such as work and problems with 
establishing and maintaining effective relationships.  
However, the veteran's  psychiatric disorder is not 
manifested by obsessional rituals which interfere with 
routine activities; speech that is intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting her ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence), spatial 
disorientation or neglect of personal appearance and hygiene.  
It is apparent that the veteran has been able to maintain 
employment and there is no indication of frequent panic 
attacks.  While there are periods of anger, she has not 
displayed a lack of impulse control or demonstrated that she 
is a threat to herself or others.  As such, the disability 
picture that has been presented is consistent with 
occupational and social impairment that more nearly 
approximates reduced reliability and productivity; it does 
not more nearly approximate occupational and social 
impairment with deficiencies in most areas within the meaning 
of the applicable rating criteria.  Thus, the veteran is not 
entitled to a rating in excess of 50 percent.  Id.  

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether the veteran raised them, including § 
3.321(b)(1), which governs extraschedular ratings.  The 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  In 
the absence of such factors as marked interference with 
employment and frequent hospitalizations, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995

Legal Criteria-Increased Rating, Pes Planus

The rating criteria for evaluating pes planus (acquired 
flatfoot) are contained in 38 C.F.R. § 4.71a, Diagnostic Code 
5276, which provides for the assignment of a noncompensable 
evaluation for bilateral pes planus which is manifested by 
mild symptoms relieved by a built-up shoe or arch supports.  
Assignment of a 10 percent rating is warranted when pes 
planus is moderate, with the weight-bearing line over or 
medial to the great toe, inward bowing of the tendo-Achillis, 
pain on manipulation and use of the feet, bilateral or 
unilateral.  For severe bilateral pes planus manifested by 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, and characteristic callosities, 
assignment of a 30 percent rating is warranted.  A 50 percent 
rating is warranted for pronounced bilateral pes planus 
manifested by marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo Achillis on manipulation, not improved by 
orthopedic shoes or appliances.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2007). 

DeLuca Factors

The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal 
system is primarily the inability, due to damage . . . in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements"), 4.45, 4.59 (2006); DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).  Functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of a claimant.  38 C.F.R. § 4.40; accord 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Additionally, 
"[w]eakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as 
seriously disabled."  38 C.F.R. § 4.40.  The Board observes 
that 38 C.F.R. § 4.40 does not require a separate rating for 
pain.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).

Analysis-Bilateral Pes Planus

The veteran contends, in essence, that her bilateral pes 
planus has increased in severity and warrants a compensable 
rating.  The Board agrees. 

The veteran was afforded a comprehensive VA orthopedic 
examination in April 2004, which evaluated her bilateral foot 
disability.  In the associated report, the veteran presented 
with normal alignment of the Achilles tendon, although the 
arches were notably flattened.  The medial and lateral 
borders of the feet were painful, and there was a limitation 
in standing and walking.  Calluses were noted bilaterally.  

In January 2008, the veteran reported to a private podiatrist 
for corrective bunion surgery.  In the post-surgical review, 
the podiatrist noted that the pes planus affected the 
veteran's gait and observed that the wearing of arch supports 
was critical.  Furthermore, the podiatrist stated that there 
was pronation in the feet and stress on the arches, which 
contributed to tendon imbalance.  

The Board finds that the veteran's service-connected 
bilateral pes planus is productive of severe disability with 
pronation deformity, notably flattened arches, stress on the 
arches with tendon imbalance, characteristic calluses, pain 
on manipulation and use and some apparent gait disturbance.  
While there is X-ray evidence of arthritis in the feet, which 
is not service-connected, medical evidence is required to 
permit the Board to determine the degree of disability 
attributable to the service-connected as opposed to the 
nonservice-connected disorder.  See Waddell v. Brown, 5 Vet. 
App. 454 (1993).  In Mittleider v. West, 11 Vet. App. 181 
(1998), the Court held that regulations require that when 
examiners are not able to distinguish the symptoms and/or 
degree of impairment due to a service-connected disability 
(here pes planus) from any other diagnosed disorder (in this 
case nonservice-connected arthritis of the feet), VA must 
consider all symptoms in the adjudication of the claim.  
Here, the Board is unable to make such a distinction.  In 
view of the foregoing, the criteria for a 30 percent rating 
have been met.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.  

As to a rating in excess of 30 percent, while there is 
tenderness of the plantar surfaces, the veteran's pes planus 
is not manifested by pronounced disability with marked 
pronation, marked inward displacement or severe spasm of the 
tendo Achillis on manipulation that is not improved by 
orthopedic shoes or appliances.  On this latter point, the 
veteran's treating podiatrist has stressed how important 
orthotics are in the prevention of problems with her gait.  
Thus, a rating in excess of 30 percent is not warranted.  Id.  

The Board has considered 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 
supra in assessing the veteran's bilateral pes planus and 
arriving at the conclusion that the rating should be 
increased from zero percent to 30 percent.  A 30 percent 
rating takes into account significant pain and functional 
impairment.  There is no indication that pain, weakness, 
fatigueability, incoordination or any other symptom or sign 
due to flat feet results in additional functional limitation 
to a degree that would support a rating in excess of 30 
percent.    

As with the psychiatric disorder, there is no indication of 
any hospitalizations for pes planus, nor is there relevant 
evidence of marked work impairment.  (Emphasis added.)  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards".  Thus a referral for consideration of an 
extraschedular rating is not warranted.  38 C.F.R. § 
3.321(b)(1); Bagwell, supra; Shipwash, supra.   





ORDER

Entitlement to a 50 percent disability evaluation for 
dysthymic disorder with PTSD, but no more than 50 percent, is 
granted, subject to the law and regulations applicable to the 
payment of monetary benefits.  

Entitlement to a 30 percent evaluation for bilateral pes 
planus, but no more than 30 percent, is granted, subject to 
the law and regulations applicable to the payment of monetary 
benefits.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


